Exhibit 10.6

 

May 8, 2018

 

YA II PN Ltd.

c/o Yorkville Advisors Global, LLC

1012 Springfield Avenue

Mountainside, NJ 07092

 

  Re: Securities Purchase Agreement (the “Agreement”) dated March 29, 2018 among
YA II PN, Ltd. (the “Holder”), Micronet Enertec Technologies, Inc. (the
“Company”), and Enertec Electronics Ltd. (“Enertec”)

 

Dear Mr. Beckman:

 

Reference is made to the Agreement whereby the Company issued the Holder a
series of debentures consisting of (i) debenture numbered MICT-2 in the
principal amount of $100,000, (ii) debenture numbered MICT-3 in the principal
amount of $1,000,000, (iii) debenture numbered MICT-4 in the principal amount of
$600,000, (iv) debenture numbered MICT-5 in the principal amount of $1,500,000
and (v) debenture numbered MICT-6 in the principal amount of $1,800,000, each
issued on March 29, 2018 (the “Debentures”). This letter shall clarify that
Section 4(e)(ii) of each of the Debentures shall be amended and restates as
follows:

 

“(ii) Primary Market Limitation. The Company shall not effect any conversions
and the Holder shall not have the right to convert any portion of this Debenture
to the extent that after giving effect to such conversion the aggregate number
of shares of Common Stock issued under this Debenture and all of the Other
Debentures, in addition to such number of shares of Common Stock sold by the
Company to D-Beta One EQ, Ltd. pursuant to the terms of a securities purchase
agreement dated February 22, 2018, would cause the Company to breach its
obligations under the rules and regulations of the Nasdaq Stock Market or
otherwise exceeds 19.9% of the outstanding shares of Common Stock as of the date
of the securities purchase agreement dated February 22, 2018, except that such
limitation shall not apply in the event that the Company (i) obtains the
approval of its stockholders as required by the applicable rules of the Nasdaq
Stock Market for issuances of Common Stock in excess of such amount or
(ii) obtains a written opinion from outside counsel to the Company that such
approval is not required, which opinion shall be reasonably satisfactory to the
Holder.”

 

Unless otherwise defined herein, all terms and conditions used in this letter
agreement shall have the meanings assigned to such terms in the Debentures.
Except as amended herein, the remaining terms of the Debentures shall remain
unaltered and shall continue to remain in full force and effect. This letter
agreement may be signed in counterparts with the same effect as if the signature
on each counterpart were upon the same instrument. In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. This letter agreement shall be governed
by and construed according to the laws of the State of New York, without regard
to the conflict of laws provisions thereof. Any dispute arising under or in
relation to this Amendment shall be resolved exclusively in the competent
federal or state court sitting in the City of New York, Borough of Manhattan,
and each of the parties hereby submits irrevocably to the jurisdiction of such
court.

 

   

Sincerely,

 

Micronet Enertec Technologies, Inc.

      /s/ David Lucatz  

Name: David Lucatz

Title: President and Chief Executive Officer

      Enertec Electronics Ltd.       /s/ Tali Dinar  

Name: Tali Dinar

Title: Chief Financial Officer

 

Agreed and accepted on this 8th day of May, 2018

 

YA II PN LTD.

      /s/ David Gonzalez     Name: David Gonzalez
Title: Managing Member and General Counsel  

 